Citation Nr: 1714224	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO. 13-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for squamous cell carcinoma, claimed as neck cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

In August 2015 and June 2016, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1. There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for PTSD as that matter was granted in a September 2016 rating decision.

2. Although the Veteran is presumed to have been exposed to herbicide agents while serving in the Republic of Vietnam, his squamous cell carcinoma disability is not presumed to be associated to exposure to herbicide agents, and the evidence is against a finding that the Veteran's squamous cell carcinoma is otherwise related to his military service.


CONCLUSIONS OF LAW

1. As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for PTSD. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).

2. The criteria for service connection for squamous cell carcinoma, to include as due to exposure to herbicide agents, have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim(s) decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, in August 2015 and June 2016, the Board remanded the squamous cell carcinoma service connection issue to the AOJ for additional development. The AOJ reviewed the May 2015 Independent Medical Expert opinion, as mentioned in the September 2016 Supplemental Statement of the Case. Under the circumstances, the Board finds that there has been substantial compliance with its remands. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. PTSD

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

The Board remanded this case in June 2016 for additional development. In September 2016, the RO granted service connection for an other specified depressive disorder. As this represents a total grant of benefits sought on appeal, the issue of entitlement to service connection for a psychiatric disability is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). In this regard, the September 2016 rating decision indicates that this is a full grant of the benefits sought on appeal and the Veteran has not disputed this. Additionally, the record reflects that the Veteran does not have a diagnosis of PTSD, and he has not indicated that he still wishes to pursue any claim of entitlement to service connection for PTSD.

In light of the above, there is no case or controversy currently before the Board as the claim for service connection for PTSD has been resolved entirely in the Veteran's favor. Consequently, the appeal with respect to this issue must be dismissed.

III. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, are presumed to have been incurred in service if manifested to a compensable degree within one year after service. The presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

IV. Squamous Cell Carcinoma

The Veteran contends that his squamous cell carcinoma is related to his active duty service to include exposure to herbicide agents in Vietnam. Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

In addition, VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, certain listed diseases are presumptively service connected. 38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.309(e). 

A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to herbicide agents during such service. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). The Court of Appeals for Veterans Claims (Court) has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").

Thus, the presumption is not the sole method for showing causation, and thereby establishing service connection. The fact that the requirements of 38 C.F.R. § 3.309 have not been met in this case does not, in and of itself, preclude the Veteran from establishing service connection. He may, in the alternative, establish service connection by way of proof of actual direct causation showing that his exposure to an herbicide agent during service caused his post-service cancer. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. 49, 53. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's DD Form 214 shows that he served in the Republic of Vietnam; thus, exposure to Agent Orange is presumed. Crucially however, while herbicide agent exposure is presumed, the Veteran's disability, squamous cell carcinoma, is not one of the diseases which may be presumptively service connected where Agent Orange exposure is presumed. See 38 C.F.R. § 3.309(e). Based on the cumulative scientific data reported by the National Academy of Science's, the Secretary of the VA has also determined that a positive association does not exist between herbicide exposure and cancers of the skin (including squamous cell carcinoma). Therefore, there is no presumptive service connection for squamous cell carcinoma due to herbicide agent exposure.

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of direct causation. Combee, 34 F.3d at 1039. 

In this regard, the Board also finds that the Veteran is not entitled to service connection on a direct basis as the evidence fails to demonstrate that the Veteran incurred squamous cell carcinoma in service, or that a link exists between the Veteran's disability and his service. Additionally, no squamous cell carcinoma is shown to be manifest to any degree within the year following the Veteran's discharge from service. 

Private treatment records show a diagnosis of squamous cell carcinoma that was established in 2010. As such, current disability is demonstrated by the evidence of record.

The Veteran's service treatment records show no complaints, treatment, or diagnosis of squamous cell carcinoma.

The Veteran's outpatient records from the Atlanta Veterans Affairs Medical Center (VAMC) are absent of any evidence to support linking his squamous cell carcinoma to his active duty military service.

The Board has reviewed the Veteran's private treatment records. These records are silent of evidence to support a relationship between Veteran's squamous cell carcinoma and active duty military service.

The Independent Medical Opinion dated May 31, 2015, shows the examiner noted that the primary site of the Veteran's cancer is very likely to be somewhere in the head and neck region including, but not limited to, the skin of the head and neck, nasopharynx, oropharynx, tongue, oral cavity, larynx, hypopharynx, trachea, and upper esophagus.

The examiner opined there is less than 50 percent probability that the Veteran's squamous cell carcinoma is etiologically related to herbicide exposure during his military service. After a thorough review of the Veteran's electronic records, the rationale the examiner provided pointed to the Veteran's history of smoking tobacco for more than 35 years which gave the Veteran a five fold increased risk of head and neck cancer. Also, per the Veteran's VA psychiatry records, the Veteran has admitted to consuming a fifth of alcohol per day for several years. The examiner stated that consuming 50 grams of alcohol per day results in a five-to-six-fold increased risk of head and neck cancer.

With respect to nexus, the evidence also fails to demonstrate, or even suggest, that a link exists between the Veteran's current squamous cell carcinoma and his period of service, to include exposure to herbicide agents. 

Although the Veteran claims that his squamous cell carcinoma is related to in-service exposure to herbicide agents, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1) (2016). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, in this case, as the origin or cause of the Veteran's squamous cell carcinoma is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77;  see also Davidson, 581 F.3d at 1316. It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of his carcinoma. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Although the Veteran is competent to attest to observable symptoms, the Veteran has not asserted that he has experienced problems continuously since service, and as noted above, the evidence is against a finding he had a squamous cell carcinoma that began during service.

As the evidence is against a finding of an in-service incurrence of a disease or injury causing the Veteran's squamous cell carcinoma, the Veteran's squamous cell carcinoma is not presumed to be related to herbicide agent exposure or otherwise related to service, the benefit sought on appeal is denied. See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable. 38 U.S.C.A. § 5107(b) (2016); Gilbert, 1 Vet. App. 49, 54-56 (1990).





ORDERS

The claim of entitlement to service connection for PTSD is dismissed.

Service connection for squamous cell carcinoma, to include as due to exposure to herbicide agents, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


